Title: To Benjamin Franklin from Madame Herbaut de Marcenay, 22 August 1778
From: Herbaut de Marcenay, Madame ——
To: Franklin, Benjamin


Epinay ce 22 aoust [1778]
Je me flatte monsieur, que vous serez persuadé du regret que j’eprouve d’avoir passé tant de tems sans avoir l’honneur de vous voir. Beaucoup de voyages à la campagne sont causes de cette privation. Mais je n’ai point oublié que vous avez eu la bonté de m’engager a vous aller demander à diner à passy, et que vous m’avez chargée de vous mener ma soeur. Cette partie monsieur m’est trop agreable pour n’être pas tres empressée de l’executer. Si donc vous voulez bien de nous, j’aurai l’honneur d’aller diner avec vous dimanche 30. aoust, et je vous menerai mr. et md. de breget mr. de la marre et mr. de carmontelle, à qui nous savons bon gré chaque jour, de nous avoir fait un portrait charmant, que nous regardons sans cesse avec un nouveau plaisir. Si cependant monsieur, le jour que je  vous propose vous etoit importun, je vous prie de me le mander et de m’en indiquer un autre. Malgré le desir que j’ai de passer des momens avec vous, je ne veux pas être indiscrete. Mr. le roy à qui je m’adresse pour vous faire tenir cette lettre, voudra bien se charger de votre reponse. Je l’attendrai avec l’impatience du plaisir que j’aurai toujours à vous renouveller les assurances des sentimens que vous m’avez inspires et avec lesquels j’ai l’honneur d’etre monsieur votre tres humble et tres obeissante servante
Marcenay
 
Addressed: A Monsieur / Monsieur Franklin / a passy
Notation: Me Marcenay 22 Augt
